Citation Nr: 0414823	
Decision Date: 06/09/04    Archive Date: 06/23/04

DOCKET NO.  03-26 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUE

Entitlement to an effective date earlier than June 9, 2000 
for a grant of an increased 40 percent evaluation for gunshot 
wound residuals of the right hip area muscle group XVII 
(including the question of whether an April 1, 1968 rating 
decision, which assigned an initial 20 percent evaluation for 
said disability, and a November 25, 1968 confirmed rating 
decision, were clearly and unmistakably erroneous).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from December 1965 to 
January 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Buffalo, New York, Regional Office (RO), which, in part, 
assigned June 9, 2000 as the effective date for a grant of an 
increased 40 percent evaluation for gunshot wound residuals 
of the right hip area muscle group XVII.  Parenthetically, 
appellant or his representative did not express disagreement 
with said rating decision's grant of a 40 percent increased 
disability rating.  

Appellant also appealed an August 2003 determination by a 
Decision Review Officer (See August 2003 Statement of the 
Case) that an April 1, 1968 rating decision, which assigned 
an initial 20 percent evaluation for said disability, and a 
November 25, 1968 rating decision, which confirmed that 20 
percent evaluation, were not clearly and unmistakably 
erroneous.  The case is now ready for final appellate 
determination.


FINDINGS OF FACT

1.  Appellant's service medical records revealed that he 
sustained a gunshot wound which entered the right side of the 
hip, resulting in an open wound fracture of the right iliac 
wing and laceration of the liver and colon.  No infection, 
damage to the right hip joint, or any comminuted fracture was 
clinically shown.  At service discharge evaluation, he 
exhibited a slight limp; and x-rays of the right pelvis/hip 
showed a small lucent defect in the right iliac wing and two 
tiny metallic foreign bodies, without any other 
fracture/abnormalities.  

2.  Appellant filed an initial claim for VA disability 
benefits for service connection for a right hip gunshot wound 
in January 1968.  

3.  On March 1968 VA examination, the right hip/back 
exhibited normal motion, gait was normal, and there was a 
vaguely tender flank scar with hypoesthesia.  

4.  An April 1, 1968 rating decision assigned an initial 20 
percent evaluation for gunshot wound residuals of the right 
hip area muscle group XVII, and a November 25, 1968 rating 
decision confirmed that 20 percent evaluation.  Appellant 
received timely notice of each rating decision, but did not 
express timely disagreement therewith.  

5.  The April 1, 1968 and November 25, 1968 rating decisions 
were supported by the evidence then of record and the 
applicable, existent statutory and regulatory provisions.  

6.  The appellant, through his representative, reopened a 
claim for an increased rating for the service-connected 
gunshot wound residuals of the right hip area muscle group 
XVII on June 9, 2000.  

7.  An October 2001 rating decision, in part, increased the 
evaluation for the service-connected gunshot wound residuals 
of the right hip area muscle group XVII from 20 percent to 40 
percent, effective June 9, 2000.  

8.  It was not factually ascertainable that appellant's 
service-connected gunshot wound residuals of the right hip 
area muscle group XVII were more than moderate in severity 
prior to June 9, 2000.


CONCLUSIONS OF LAW

1.  The unappealed April 1, 1968 rating decision, which 
assigned an initial 20 percent evaluation for gunshot wound 
residuals of the right hip area muscle group XVII, and 
subsequent confirmed November 25, 1968 rating decision were 
not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 355, 
4005 (in effect in 1968); 38 C.F.R. § 3.105(a), Part 4, 
Diagnostic Code 5317 (in effect in 1968).

2.  The criteria for an effective date earlier than June 9, 
2000 for a grant of an increased 40 percent evaluation for 
gunshot wound residuals of the right hip area muscle group 
XVII have not been met.  38 U.S.C.A. §§ 355, 3010 (in effect 
in 1968); 5110, 5107 (West 2002); 38 C.F.R. §§ 3.105(a), 
3.400 (1968-2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), as 
codified at 38 U.S.C.A. § 5100 et seq. (West Supp. 2002) 
became law.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (38 C.F.R. § 3.159 (2003)); and VAOPGCPREC 7-
2003 (Nov. 19, 2003).  

Assuming that Section 3 of the Veterans Claims Assistance Act 
of 2000 is applicable in the instant appeal, after reviewing 
the record, the Board is satisfied that all relevant facts 
have been properly developed with respect to the earlier 
effective date appellate issue.  It should also be pointed 
out that in Livesay v. Principi, 15 Vet. App. 165 (2001) (en 
banc), the United States Court of Appeals for Veterans Claims 
(Court) held that the Veterans Claims Assistance Act of 2000 
was not applicable to motions alleging clear and unmistakable 
error.  

With respect to the issue of an effective date earlier than 
June 9, 2000 for a grant of an increased 40 percent 
evaluation for gunshot wound residuals of the right hip area 
muscle group XVII, the evidentiary record includes service 
medical records and post-service evidence; said rating 
decisions sheets in controversy; and written statements and 
other documentary evidence that appellant or his 
representative has submitted.  

There are clinical records pertaining to the severity of 
appellant's disability at issue during the relevant period in 
question and there is no indication that other such records 
exist.  The Board finds that the VA has notified the 
appellant of any information and evidence needed to 
substantiate and complete this claim on appeal and that the 
rating decision and Statement of the Case adequately set 
forth the relevant evidence and statutory and regulatory 
provisions as to comply with VA's duty to assist and 
notification requirements under the Veterans Claims 
Assistance Act of 2000 and the new regulations.  See, in 
particular, the Statement of the Case, which set out the 
applicable evidence, laws, regulations, and the reasons for 
denial of said claim.  Additionally, the RO, in an August 
2003 letter, specifically advised the appellant and his 
representative of the Veterans Claims Assistance Act of 2000 
and its applicability concerning the issue in controversy, 
including as to which party could or should obtain which 
evidence.  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  It does not appear that appellant has informed the 
VA of the existence of any other specific competent evidence 
that should be obtained.  

In a recent case, Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the Court held that a VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction decision on a service-connection claim.  
Assuming arguendo that a VCAA notice must also be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction decision on an earlier effective date claim, 
although a pre-adjudication VCAA notice was not provided in 
the instant case, Pelegrini does not contain a remedy under 
such facts, nor is an efficient or timely remedy evident to 
the Board under the circumstances here.   

Again, it is emphasized that the RO appropriately developed 
the appellate claim.  Furthermore, appellant was provided a 
VCAA notice in 2003 after the enactment of the Veterans 
Claims Assistance Act of 2000.  Appellant and his 
representative have not subsequently responded to that VCAA 
notice by stating that there is any evidence not currently of 
record that should be obtained.  Consequently, the Board 
finds that, in the circumstances of this case, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, this Court has concluded that the VCAA does not 
apply).  See also Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any "error" resulting from lack of pre-adverse rating 
decision VCAA notice does not affect the merits of his claims 
or his substantive rights, for the aforestated reasons and is 
therefore harmless.  See 38 C.F.R. §  20.1102 (2003).  See 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); and Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the issue on appeal.  

In general, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, or 
a claim for increase, of compensation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore.  38 
U.S.C.A. § 5110(a).  The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if application is received within one year of 
such date; otherwise, it is the date of receipt of claim.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  These 
statutory/regulatory provisions have been in effect since 
1968, although certain of the citations have been renumbered.  

An April 1, 1968 rating decision assigned an initial 20 
percent evaluation for gunshot wound residuals of the right 
hip area muscle group XVII, and a November 25, 1968 rating 
decision confirmed that 20 percent evaluation.  Appellant 
received timely notice of each rating decision, but did not 
express timely disagreement therewith.  

The provisions of 38 U.S.C.A. § 7105 (West 2002) and 38 
C.F.R. § 20.201 (2003), in pertinent part, define a notice of 
disagreement as "[a] written communication from a claimant 
or his or her representative expressing dissatisfaction or 
disagreement with an adjudicative determination of an agency 
of original jurisdiction...."  The provisions of 38 U.S.C.A. 
§ 7105 (West 2002) and 38 C.F.R. § 20.302(a) (2003), in 
pertinent part, state that "a claimant, or his or her 
representative, must file a Notice of Disagreement with a 
determination by the agency of original jurisdiction within 
one year from the date that that agency mails notice of the 
determination to him or her.  Otherwise, that determination 
will become final."  These statutory/regulatory provisions 
have been in effect since 1968, although certain of the 
citations have been renumbered.

Since appellant did not file a timely Notice of Disagreement 
with said April 1, 1968 rating decision and subsequent 
confirmed November 25, 1968 rating decision, those rating 
decisions are final and may not be reopened, in the absence 
of new and material evidence or clear and unmistakable error.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1105 (2003).  These statutory/regulatory provisions have 
been in effect since 1968, although certain of the citations 
have been renumbered.  See Manio v. Derwinski, 1 Vet. App. 
140 (1991); Smith (William A.) v. Brown, 35 F.3rd 1516 (Fed. 
Cir. 1994); and Hodge v. West, 155 F. 3d 1356 (Fed. Cir 
1998).  Thus, an earlier effective date for a grant of an 
increased 40 percent evaluation for gunshot wound residuals 
of the right hip area muscle group XVII may not be premised 
on the evidence of record at the time of said rating 
decisions, unless those rating decisions are clearly and 
unmistakably erroneous.  

Appellant argues, in essence, that said rating decisions are 
clearly and unmistakably erroneous, on the grounds that under 
38 C.F.R. § 4.72, an open fracture with muscle damage, which 
was documented in his service medical records, always 
warrants a rating for severe muscle injury.  

The Court, in Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)), stated that for clear and unmistakable error to 
exist, (1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were weighed 
or evaluated), or the statutory or regulatory provisions 
extant at the time were incorrectly applied," (2) the error 
must be "undebatable" and the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was clear 
and unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in 
question.  

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  Clear and unmistakable errors 
"are errors that are undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313.  "It must always be remembered 
that CUE is a very specific and rare kind of 'error.'"  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  

The Court stated in Luallen v. Brown, 8 Vet. App. 92, 94 
(1995):

The authority for reversing or amending a 
prior adjudication, if it is established 
that there was "clear and unmistakable 
error," is created by regulation, 
38 C.F.R. § 3.105(a) (1994), not by 
statute.  The regulation states in 
pertinent part:
(a) Error.  Previous determinations which 
are final and binding, including 
decisions of...degree of disability...will 
be accepted as correct in the absence of 
clear and unmistakable error.  Where 
evidence establishes such error, the 
prior decision will be reversed or 
amended.  For the purpose of authorizing 
benefits, the rating or other 
adjudicative decision which constitutes a 
reversal of a prior decision on the 
grounds of clear and unmistakable error 
has the same effect as if the corrected 
decision had been made on the date of the 
reversed decision.  38 C.F.R. § 3.105(a).

Appellant's service medical records revealed that he 
sustained a gunshot wound which entered the right side of the 
hip, resulting in a penetrating open wound with fracture of 
the right iliac wing and laceration of the liver and colon (a 
separate compensable evaluation is in effect for 
hemicolectomy with liver laceration and laparotomy residual).  
No infection, damage to the right hip joint, or any 
comminuted fracture was clinically shown.  At service 
discharge evaluation, he exhibited a slight limp; and x-rays 
of the right pelvis/hip showed a small lucent defect in the 
right iliac wing and two tiny metallic foreign bodies, 
without any other fracture/abnormalities.  On March 1968 VA 
examination, the right hip/back exhibited normal motion, gait 
was normal, and there was a vaguely tender flank scar with 
hypoesthesia.  Based on said evidence, the April 1, 1968 
rating decision assigned a 20 percent rating for the gunshot 
wound residuals of the right hip area muscle group XVII under 
Diagnostic Code 5317.  A subsequent confirmed November 25, 
1968 rating decision also considered a September 1968 VA 
examination report, which primarily evaluated his abdominal 
wound, noted that he complained of entrance wound area pain 
on long walks, and clinically described gait as normal.  

Under the rating criteria in effect prior to July 3, 1997, 
four grades of severity of disabilities due to muscle 
injuries were recognized for rating purposes:  Slight, 
moderate, moderately severe, and severe.  The type of 
disability pictures were based on the cardinal symptoms of 
muscle disability (weakness, fatigue-pain, uncertainty of 
movement) and on the objective evidence of muscle damage and 
the cardinal signs of muscle disability (loss of power, 
lowered threshold of fatigue, and impairment of 
coordination).  38 C.F.R. §§ 4.54, 4.56 (1968-1996).  

In pertinent part:

(b) Moderate disability of muscles.

Type of injury.  Through and through or deep penetrating 
wounds of relatively short track by single bullet or small 
shell or shrapnel fragment are to be considered as of at 
least moderate degree.  Absence of explosive effect of high 
velocity missile and residuals of debridement or of prolonged 
infection.

History and complaint.  Service department record or 
other sufficient evidence of hospitalization in service for 
treatment of wound.  Record in the file of consistent 
complaint on record from first examination forward, of one or 
more of the cardinal symptoms of muscle wounds particularly 
fatigue and fatigue-pain after moderate use, affecting the 
particular functions controlled by injured muscles.

Objective findings.  Entrance and (if present) exit 
scars linear or relatively small and so situated as to 
indicate relatively short track of missile through muscle 
tissue; signs of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of definite 
weakness or fatigue in comparative tests.  (In such tests the 
rule that with strong efforts, antagonistic muscles relax is 
to be applied to insure validity of tests.)

(c) Moderately severe disability of muscles.

Type of injury.  Through and through or deep penetrating 
wound by high velocity missile of small size or large missile 
of low velocity, with debridement or with prolonged infection 
or with sloughing of soft parts, intermuscular cicatrisation.

History and complaint.  Service department record or 
other sufficient evidence showing hospitalization for a 
prolonged period in service for treatment of wound of severe 
grade.  Record in the file of consistent complaint of 
cardinal symptoms of muscle wounds.  Evidence of 
unemployability because of inability to keep up with work 
requirements is to be considered, if present.

Objective findings.  Entrance and (if present) exit 
scars relatively large and so situated as to indicate track 
of missile through important muscle groups.  Indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance of muscle groups involved (compared 
with sound side) give positive evidence of marked or 
moderately severe loss.  38 C.F.R. §§ 4.54 and 4.56 (1968).  

Under Diagnostic Code 5317 (1968), a 20 percent evaluation 
may be assigned for moderate injury to Muscle Group XVII 
(pelvic girdle muscle group 2).  A 40 percent evaluation 
required moderately severe injury.  These muscles (gluteus 
maximum, medius, and minimus) have as their function:  
Postural support of the body, extension of the hip, and 
abduction of the thigh.

38 C.F.R. § 4.72 (1968) stated, in pertinent part:

A compound comminuted fracture...with 
muscle damage from the missile, 
establishes severe muscle injury....  A 
through and through injury, with muscle 
damage, is always at least a moderate 
injury....  There are locations, as in the 
wrist or over the tibia, where muscle 
damage might be minimal or damage to 
tendons repaired by suture, and in such 
cases requirements for severe ratings are 
not necessarily met. 

For informational purposes, the term "comminuted" means 
"[b]roken or crushed into small pieces."  See Dorland's 
Illustrated Medical Dictionary, 330 (24th ed. 1965).  Based 
on the evidentiary record at the time of said April 1, 1968 
rating decision and subsequent confirmed November 25, 1968 
rating decision, the RO exercised reasonable rating judgment 
in characterizing the gunshot wound residuals involving the 
right hip area muscle group XVII as no more than moderate in 
severity, since there was no clinical evidence of a 
comminuted fracture as required under 38 C.F.R. § 4.72 for a 
severe muscle injury; or debridement, prolonged infection, 
sloughing of soft parts, intermuscular cicatrisation, or 
prolonged hospitalization in service for treatment of a 
severe wound involving muscle group XVII.  Rather, the 
clinical evidence revealed that although appellant sustained 
an open wound fracture involving the wing of the right ilium, 
the fracture was without comminution, nor was there any 
extensive muscle damage/muscle loss involving muscle group 
XVII.  Additionally, no serious gait or other functional 
impairment due to the muscle group XVII gunshot wound was 
shown or right hip pathology.  In short, the right hip area 
gunshot wound to muscle group XVII could not reasonably be 
characterized as at least a moderately severe wound under the 
applicable factual situation and laws and regulations in 
effect at the time of said 1968 rating decisions in question.  
Consequently, the Board concludes that an April 1, 1968 
rating decision, which assigned an initial 20 percent 
evaluation for gunshot wound residuals of the right hip area 
muscle group XVII, and a November 25, 1968 rating decision, 
which confirmed that 20 percent evaluation, were reasonable 
exercises of rating judgment and not clearly and unmistakably 
erroneous.  

The provisions of 38 C.F.R. § 3.155(a) (2003) state, in 
pertinent part: "Informal claims.  (a) Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant, his or her duly authorized 
representative,...may be considered an informal claim.  Such 
informal claim must identify the benefit sought."  On June 
9, 2000, VA received from appellant's representative a 
written request to reopen a claim for an increased rating for 
the service-connected gunshot wound residuals.

In the event it was factually ascertainable that the 
appellant's service-connected gunshot wound residuals of the 
right hip area muscle group XVII had increased in severity 
within the one-year period prior to VA's June 9, 2000 receipt 
of reopened claim, an earlier effective date may be warranted 
under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).

The provisions of 38 C.F.R. § 3.157(b) (in effect since 1968) 
state, in pertinent part:

Once a formal claim for...compensation 
has been allowed..., receipt of one of 
the following will be accepted as an 
informal claim for increased benefits or 
an informal claim to reopen....(1) Report 
of examination or hospitalization by 
Department of Veterans Affairs.... The 
date of outpatient or hospital 
examination or date of admission to a 
VA...hospital will be accepted as the 
date of receipt of a claim....(2) 
Evidence from a private physician or 
layman.  The date of receipt of such 
evidence will be accepted when the 
evidence furnished by or in behalf of the 
claimant is within the competence of the 
physician...and shows the reasonable 
probability of entitlement to 
benefits.... (3) State and other 
institutions.  When submitted by or on 
behalf of the veteran and entitlement is 
shown, date of receipt by the Department 
of Veterans Affairs....

Although during the period between said unappealed final 
April 1, 1968 and November 25, 1968 rating decisions and the 
June 9, 2000 date of reopened claim, certain VA clinical 
records dated in November 1968 and the mid-1980's are of 
record, none of these pertain to the gunshot wound residuals 
of the right hip area muscle group XVII.  Since there are no 
actual VA clinical treatment records or examination reports 
pertaining to appellant's gunshot wound residuals of the 
right hip area muscle group XVII dated during the period 
between said unappealed final April 1, 1968 and November 25, 
1968 rating decisions and the June 9, 2000 date of reopened 
claim, there would not be an "informal" claim to reopen 
based on VA treatment records earlier than June 9, 2000.  See 
38 C.F.R. § 3.157(b)(1) (VA medical treatment records may be 
accepted as an informal claim based on date treatment was 
rendered).  

In summary, the Board concludes that the evidence is 
overwhelmingly negative as to whether said unappealed final 
April 1, 1968 rating decision, which assigned an initial 20 
percent evaluation for gunshot wound residuals of the right 
hip area muscle group XVII, and a November 25, 1968 rating 
decision, which confirmed that 20 percent evaluation, were 
clearly and unmistakably erroneous; and whether it was 
factually ascertainable that appellant's disability at issue 
was at least moderately-severe in degree prior to the June 9, 
2000 receipt of reopened claim.  Accordingly, an effective 
date earlier than June 9, 2000 for a grant of an increased 40 
percent evaluation for gunshot wound residuals of the right 
hip area muscle group XVII is not warranted.  


ORDER

An April 1, 1968 rating decision, which assigned an initial 
20 percent evaluation for gunshot wound residuals of the 
right hip area muscle group XVII, and a November 25, 1968 
confirmed rating decision were not clearly and unmistakably 
erroneous.  An effective date earlier than June 9, 2000 for a 
grant of an increased 40 percent evaluation for gunshot wound 
residuals of the right hip area muscle group XVII is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



